Citation Nr: 1021912	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left ankle injury, to include whether new and material 
evidence has been received to reopen a previously denied 
claim.  

2.  Entitlement to service connection for back pathology 
claimed as a low back disorder, to include whether new and 
material evidence has been received to reopen a previously 
denied claim.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In his December 2008 Substantive Appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  However, he withdrew his request in 
August 2009 and he has not subsequently submitted a new 
request for a Board hearing.  Thus, the Board finds that 
his request to testify at a hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  

The underlying issues of service connection for left ankle 
and low back disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied the Veteran's original claims of service 
connection for a left ankle disorder and a low back 
disorder in an unappealed May 1977 rating decision.  

2.  Regarding the left ankle claim, the evidence received 
since May 1997 is neither cumulative nor redundant of 
evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate 
the claim of service connection and raises a reasonable 
possibility of substantiating the claim.  

3.  In April 2008, VA received official service treatment 
records that existed and had not previously been 
associated with the claims file; the records are pertinent 
to the claim of service connection for a low back 
disorder.  


CONCLUSIONS OF LAW

1.  The evidence received since May 1977 is new and 
material with respect to the claim of service connection 
for a left ankle disorder, and the claim is therefore 
reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.156 
(2009).

2.  The criteria for reconsideration of the previously 
denied claim of service connection for a low back disorder 
on a de novo basis have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations require that 
upon the submission of a substantially complete 
application for benefits VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, the regulations define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Considering the present case in 
light of the above criteria, and in view of the favorable 
disposition as to the only issues being finally decided at 
this time, the Board finds that all notification and 
development action necessary to render a fair decision on 
this matter has been accomplished.  

II.  Analysis

In February 2007, the Veteran submitted a petition to 
reopen his previously denied claims of service connection 
for a left ankle disorder and a low back disorder.  

Regarding petitions to reopen filed on or after August 29, 
2001, (as in this appeal), Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself 
or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  "New and 
material evidence" can be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability or 
injury, even when it would not be enough to convince the 
Board to grant the claim.  Hodge, 155 F.3d at 1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final 
denial is, in fact, new.  As indicated by the regulation 
cited hereinabove, and by judicial case law, "new" 
evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by or on behalf of a claimant since 
the last final denial on any basis to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 
273, 282-3 (1996).  For purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, except as otherwise provided, if at any time 
following issuance of a decision VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided a prior claim, VA will 
reconsider the claim.  See 38 C.F.R. 3.156(c).

Here, the Veteran's claims were previously denied on the 
merits in a May 1977 RO rating decision.  With regard to 
the claim of service connection for a left ankle disorder, 
the RO based its denial on a determination that although 
the service treatment records (STRs) revealed treatment 
for a sprained left ankle, the Veteran recovered, and the 
discharge examination showed no disability.  With regard 
to the low back, the RO denied the claim on the basis that 
the STRs showed no back injury, and the Veteran at 
discharge denied recurrent back pain.  The Veteran did not 
submit any correspondence disagreeing with the May 1977 
decision.  Because the Veteran did not appeal the May 1977 
RO rating decision, it became final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The evidence associated with the claims file following the 
May 1977 rating decision includes official service 
department records, Social Security Administration (SSA) 
records, private medical records, and the Veteran's own 
statements in support of his claims.  This evidence is 
"new" evidence because it was not before the adjudicator 
in May 1977.  

With regard to the Veteran's claim of service connection 
for a left ankle disorder, the Board also finds that the 
new evidence is material.  In particular, the new evidence 
includes the Veteran's assertions that he continues to 
have left ankle symptoms since service discharge.  The 
Veteran's assertions are presumed to be credible for 
purposes of determining whether to reopen the claim.  See 
Duran v. Brown, 7 Vet. App. 216 (1995).  Moreover, his 
assertions are material to the issue of whether he has had 
a continuity of symptomatology since service discharge.  
See 38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) 
(nonprecedential).  The Board accordingly finds that new 
and material evidence has been received to reopen the 
claim.  

With regard to the low back, the official service 
department records include an August 1973 treatment record 
relating to the Veteran's complaints of acute low back 
pain.  Because these records existed and had not been 
associated with the claims file when VA first decided the 
claim, the Veteran's claim of service connection for a low 
back disorder must be reconsidered.  See 38 C.F.R. § 
3.156(c).

Based on the foregoing, the requirements to reopen the 
Veteran's claims have been met.  To this extent, the 
appeal is
allowed.  


ORDER


As new and material evidence has been received, the 
application to reopen the claim of service connection for 
a left ankle disorder is granted.

The application to reopen the claim of service connection 
for a low back disorder on a de novo basis is granted.  


REMAND

The Board's decision above reopened the claims of service 
connection for a left ankle disorder and service 
connection for a low back disorder.  Upon review, the 
Board finds that remand is necessary for further 
evidentiary development, as will be discussed below.  

With regard to the left ankle, the service treatment 
records (STRs) reveal that the Veteran was treated in 
March 1973 for a left ankle sprain; X-rays were negative 
for fracture of the left ankle.  Then at service 
separation in January 1977, he reported a history of 
having had a cast on his ankle during basic training due 
to pulling some ligaments.  On physical examination at 
discharge, clinical evaluation of the lower extremities 
and feet was "normal."  More recently, however, the 
Veteran reported in August 2007 that he continued to have 
problems with his left ankle due to his injury during 
service.  

With regard to the low back, the STR includes the 
Veteran's August 1973 request for reconsideration of a 
Medical Evaluation Board (MEB) decision, in which the 
Veteran wrote that he wanted to be discharge for three 
reasons, including, in pertinent part, that he injured his 
back while lifting weights in 1967.  A subsequent MEB 
evaluation from April 1976 reports that the Veteran 
previously strained his back during service.  This 
ultimately resolved, but the Veteran continued to have 
back pain when lifting objects or getting into a certain 
position.  He was counseled on care, and it was noted that 
he should have no further difficulties if he took 
appropriate care.  Physical examination of the low back 
was normal.  Then, at service separation in January 1977, 
the Veteran again complained of hurting his back, but 
clinical evaluation of the spine was "normal." 

The post-service treatment records indicate that the 
Veteran had a post-service injury in 1983.  Specifically, 
a June 1993 non-VA hospital report relates that the 
Veteran had chronic low back pain with a myelogram in 1986 
revealing bulging discs.  Also, during neurologic 
treatment in December 1993, the Veteran reported that he 
had back problems after injuring himself in 1983 while 
picking up objects; evaluation at that time, including a 
myelogram, showed a bulging disc.  The neurologist's 
assessment in December 1993 was low back pain with 
findings suggestive of L5 radiculopathy.  Similarly, in 
September 2006, the Veteran was diagnosed with chronic 
pain syndrome due to past injuries to his back resulting 
in right sciatica.  Otherwise, the record includes a March 
1998 non-VA consultation note showing that the Veteran 
complained of hurting his back during violent seizures, 
plus having a history of low back pain.  The pertinent 
assessment was chronic low back pain syndrome.  

In summary, the evidence shows (1) competent evidence of a 
current low back disorder, as well as evidence of 
continuous left ankle symptoms since service; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; and (3) an indication that the low back disorder 
and left ankle symptoms may be associated with the 
Veteran's service.  Since the record otherwise lacks 
sufficient competent evidence upon which the Board can 
make a decision, remand for a VA examination is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The actions identified herein are consistent with the 
duties imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  However, identification 
of the specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full 
compliance with VCAA.  Hence, in addition to the actions 
requested above, the RO should undertake any other 
development and provide any further notification deemed 
warranted by VCAA prior to readjudicating the remanded 
claim.

Accordingly, the case is REMANDED for the following 
action:

1. Send the Veteran a letter 
advising him of the information 
and evidence necessary to 
substantiate the remanded claims, 
as required by Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 
(2006).  The letter should also 
request that the Veteran provide 
the names, addresses, and 
approximate dates of treatment 
for all health care providers who 
may have additional records 
pertinent to his claims.   

2.  After the Veteran has signed 
any necessary releases, make as 
many attempts as necessary to 
obtain all pertinent records 
identified by the Veteran not 
already associated with the 
claims file.  All records 
obtained must be associated with 
the claims file.  Further, all 
attempts to procure any 
identified records must be 
documented in the claims file 
and, if any records cannot be 
obtained, a notation to that 
effect should be inserted in the 
file.  The Veteran is to be 
notified of any unsuccessful 
efforts in order to allow him the 
opportunity to obtain and submit 
those records for VA review.

3.  After completing the above 
requested development, undertake 
any further development warranted 
by the record.  Then, schedule 
the Veteran for appropriate VA 
examinations to determine the 
nature and likely etiology of the 
claimed left ankle and low back 
disorders.  

The entire claims file, including 
a copy of this remand, must be 
made available to the examiner 
for review.  Accordingly, the 
examiner should review the 
pertinent evidence, including the 
Veteran's lay assertions, and 
also undertake any indicated 
studies.  

Based on the examination results, 
the examiner should provide a 
current diagnosis and 
specifically indicate whether it 
is at least as likely as not 
(i.e., there is at least a 50 
percent probability) that the 
Veteran has a left ankle disorder 
and/or a low back disorder that 
was incurred during the Veteran's 
active service, is otherwise 
etiologically related to his 
active service.  In making this 
determination, the examiner 
should disregard any indication 
that the Veteran may have had a 
low back injury prior to his 
active service.  

The examiner should prepare a 
printed (typewritten) report 
setting forth all examination 
findings, along with a complete 
rationale for all opinions and 
conclusions reached.  It is 
imperative that the examiner 
offer a detailed analysis for all 
conclusions and opinions reached 
supported by specific references 
to the Veteran's claims file, 
including the in-service and 
post-service medical records, and 
the Veteran's lay assertions.  If 
the examiner cannot respond 
without resorting to speculation, 
he should explain why a response 
would be speculative. 

4.  After completing the 
requested actions, and any 
additional notification and/or 
development warranted by the 
record, the RO should 
readjudicate the remanded claims 
of service connection in light of 
all pertinent evidence and legal 
authority and addressing all 
relevant theories of entitlement.  
If any benefit sought on appeal 
remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an 
appropriate Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases 
for all determinations, and 
affords the appropriate time 
period to respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


